Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Forrer (US 3,096,943) in view of Chen (US 9,845,925).
Re claim 1: Forrer teaches a wrapping light device comprising: a light apparatus (10, fig. 2) comprising at least two strings of light-emitting elements (horizontal or vertical string of lighting elements 24, figs. 1 and 4), a first electrical cord (wire of 24 with 22, fig. 1) (electrically conductive wires, see Col. 2 lines 28-40), and a second electrical cord (wire of 24 without 22, fig. 1) ; wherein the first electrical cord (wire of 24 with 22) comprises a first end (end of 22, fig. 
However, Forrer fails to teach the second electrical cord and each of the at least two strings of light-emitting elements are electrically connected to the first electrical cord at a generally perpendicular point of attachment to the first electrical cord.
Chen teaches a second electrical cord (cord of 404a, fig. 12B) and each of the at least two strings of light-emitting elements (404b, 404c, fig. 12B) are electrically connected to the first 
Therefore, in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the first and second electrical cord of Forrer such that the second electrical cord and each of the at least two strings of light-emitting elements are electrically connected to the first electrical cord at a generally perpendicular point of attachment to the first electrical cord as taught by Chen, in order to minimize tangling of the wires of the light apparatus.

Re claim 2: Forrer teaches the object (26, fig. 1) comprises a generally linear object (tree 26 has generally linear trunk, fig. 2).

Re claim 3: Forrer teaches the object (26, fig. 2) comprises a tree trunk (see fig. 2), a tree branch (see fig.4), a shrub or bush, a column, a beam, a pole, an arch, or any other object around which the wrapping light device (10) is attachable.

Re claim 4: Forrer teaches a second end (top end opposite 22, fig. 1) of the light apparatus (10, fig. 1).
However, Forrer fails to teach the second end comprises a female electrical socket. 
Chen teaches a second end (end of 408, fig. 12B) comprises a female electrical socket (408, fig. 12B).


Re claim 6: Forrer fails to teach the light-emitting elements comprise light-emitting diodes (LEDs).  
Chen teaches the light-emitting elements (418, fig. 12B) comprise light-emitting diodes (LEDs) (LED, see Col. 1 lines 25-30)
Therefore, in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the light-emitting elements of Forrer with light-emitting diodes, in order to improve lighting efficiency of the lighting device.

Re claim 7: Forrer teaches the engagement apparatus (20, fig. 1) that is connectable to the first hook (18, fig. 1) of the first securing cord (uppermost 16, fig. 1) comprises a loop (20, fig. 1) of the first securing cord (uppermost 16).  

Re claim 10: Forrer teaches the engagement apparatus (20, fig. 1) that is connectable to the first hook (18, fig. 1) of the second securing cord (bottommost 16, fig. 1) comprises a loop (20, fig. 1) of the second securing cord (bottommost 16).  

	Re claim 13: Forrer teaches a wrapping light device comprising: a light apparatus (10, fig. 2) comprising at least two strings of light-emitting elements (horizontal or vertical string of lighting elements 24, figs. 1 and 4), a first electrical cord (wire of 24 with 22, fig. 1) (electrically 
However, Forrer fails to teach the first electrical cord comprising a second end comprising a female electrical socket; wherein the second electrical cord comprises a male electrical plug; the second electrical cord and each of the at least two strings of light-emitting 
Chen teaches a first electrical cord (402, fig. 12A) comprising a second end (end of 408, fig. 12A) comprising a female electrical socket (408, fig. 12A); wherein the second electrical cord (404a, fig. 12B) comprises a male electrical plug (412b, fig. 12B); the second electrical cord (404a) and each of the at least two strings of light-emitting elements (404b, 404c, fig. 12A) are electrically connected to the first electrical cord (402) at a generally perpendicular point of attachment (see fig. 12A) to the first electrical cord (402).
Therefore, in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first and second electrical cord of Forrer where the first electrical cord comprising a second end comprising a female electrical socket; wherein the second electrical cord comprises a male electrical plug; the second electrical cord and each of the at least two strings of light-emitting elements are electrically connected to the first electrical cord at a generally perpendicular point of attachment to the first electrical cord, in order to provide modularity to the electrical connections of the string lighting elements while minimizing tangling of the wires of the light apparatus.

Re claim 14: Forrer teaches the object (26, fig. 1) comprises a generally linear object (tree 26 has generally linear trunk, fig. 2).  

Re claim 15: Forrer teaches the object (26, fig. 2) comprises a tree trunk (see fig. 2), a tree branch (see fig.4), a shrub or bush, a column, a beam, a pole, an arch, or any other object around which the wrapping light device (10) is attachable.  

Re claim 17: Forrer fails to teach the at least two strings of light-emitting elements comprise light-emitting diodes (LEDs).  
Chen teaches the light-emitting elements (418, fig. 12B) comprise light-emitting diodes (LEDs) (LED, see Col. 1 lines 25-30).
Therefore, in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the light-emitting elements of Forrer with light-emitting diodes, in order to improve lighting efficiency of the lighting device.

Re claim 18: Forrer teaches the engagement apparatus (20, fig. 1) that is connectable to the first hook (18, fig. 1) of the first securing cord (uppermost 16, fig. 1) comprises a loop (20, fig. 1) or a second hook of the first securing cord.  

Re claim 19: Forrer teaches the engagement apparatus (20, fig. 1) that is connectable to the first hook (18, fig. 1) of the second securing cord (bottommost 16, fig. 1) comprises a loop (20, fig. 1) or a second hook of the second securing cord.  

Claim 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Forrer (US 3,096,943) in view of Chen (US 9,845,925) as applied to claims 1 and 13 above, and further in view of McIngvale (US 6,527,413).
Re claim 5: Forrer in view of Chen fails to teach two or more light apparatuses are connectable together electrically using their respective male electrical plugs and female electric 
McIngvale teaches two or more light apparatuses (10, 12, fig. 1) are connectable together (see fig. 1) electrically using their respective male electrical plugs (28, fig. 1) and female electric sockets (30, fig. 1) so that the two or more lighting apparatuses (10, 12) are attached around at least a portion of the object (11, 13) (10, 12 are capable of being attached to same tree depending on height of tree).  
Therefore, in view of McIngvale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add another light apparatus such that the two or more light apparatuses are connectable together electrically using their respective male electrical plugs and female electric sockets so that the two or more lighting apparatuses are attached around at least a portion of the object, in order to enable connection of multiple lighting devices thereby powering multiple lighting devices from a single power outlet.

Re claim 16: Forrer in view of Chen fails to teach two or more light apparatuses are connectable together electrically using their respective male electrical plugs and female electric sockets so that the two or more lighting apparatuses are attached around at least a portion of the object.  
McIngvale teaches two or more light apparatuses (10, 12, fig. 1) are connectable together (see fig. 1) electrically using their respective male electrical plugs (28, fig. 1) and female electric sockets (30, fig. 1) so that the two or more lighting apparatuses (10, 12) are attached around at least a portion of the object (11, 13) (10, 12 are capable of being attached to same tree depending on height of tree).  
.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Forrer (US 3,096,943) in view of Chen (US 9,845,925) as applied to claim 1 above, and further in view of Sherman, Jr (US 6,203,171) (hereinafter Sherman).
Re claim 8: Forrer in view of Chen fails to teach the engagement apparatus that is connectable to the first hook of the first securing cord comprises a second hook of the first securing cord.  
Sherman teaches an engagement apparatus (hooks of 180, fig. 4) that is connectable to a first hook (left hook of 180, fig. 4) of a first securing cord (180, fig. 4) (top 50, fig. 1) comprises a second hook (right hook of 180, fig. 4) of the first securing cord (180).
Therefore, in view of Sherman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement apparatus of Forrer by substituting the engaging means of the first cord with a second hook such that the engagement apparatus that is connectable to the first hook of the first cord comprises a second hook of the first cord, in order to provide another means of connecting the ends of the lighting device together.


Re claim 11: Forrer in view of Chen fails to teach the engagement apparatus that is connectable to the first hook of the second securing cord comprises a second hook of the second securing cord.  
Sherman teaches the engagement apparatus (hooks of 180, fig. 4) that is connectable to a first hook (left hook of 180, fig. 4) of the second securing cord (180, fig. 4) (bottom 50, fig. 1) comprises a second hook (right hook of 180, fig. 4) of the second securing cord (180).  
Therefore, in view of Sherman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement apparatus of Forrer by substituting the engaging means of the second securing cord with a second hook such that the engagement apparatus that is connectable to the first hook of the second cord comprises a second hook of the second securing cord, in order to provide another means of connecting the ends of the lighting device together.
Furthermore, it would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the engagement loop of the second cord of Forrer with a second hook to provide another means of connecting the ends of the lighting device together, since it has been held that simple substitution of one known element for another to obtain predictable results .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Forrer (US 3,096,943) in view of Chen (US 9,845,925) in view of Sherman, Jr (US 6,203,171) as applied to claim 8 above, and further in view of Acosta, Sr. et al. (US 9,746,163) (hereinafter Acosta).
Re claim 9: Forrer in view of Chen in view of Sherman fails to teach the first hook and the second hook are corrosion-resistant.  
Acosta teaches a first hook (176, fig. 6) and a second hook (187, fig. 6) are corrosion-resistant (corrosion resistance, see Col. 7 lines 50-55).
Therefore, in view of Acosta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the first hook and second hook of Forrer in view of Sherman to be corrosion resistant, in order to weatherproof the hooks and prevent deterioration.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a corrosion-resistant material for the first and second hooks to provide weatherproofing and preventing deterioration, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Forrer (US 3,096,943) in view of Chen (US 9,845,925) as applied to claim 1 above, and further in view of Acosta, Sr. et al. (US 9,746,163) (hereinafter Acosta).

Acosta teaches a first hook (176, fig. 6) and a second hook (187, fig. 6) are corrosion-resistant (corrosion resistance, see Col. 7 lines 50-55).
Therefore, in view of Acosta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the first hook and second hook of Forrer in view of Chen to be corrosion resistant, in order to weatherproof the hooks and prevent deterioration.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a corrosion-resistant material for the first and second hooks of Forrer in view of Sherman to provide weatherproofing and preventing deterioration, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant’s arguments with respect to claim 1, 13, and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner's statement of reasons for allowance: 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng (US 9,261,249), Tai (US 7,249,866), Sugar (US 7,063,442), Wu (US 6,575,595), Rahman (US 6,474,841), Mount (US 6,152,576), Lin (US 6,213,624), Wang (US 6,149,284), Wang (US 5,893,634), Chen (US 2020/0200343) disclose a similar light device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875